BRYAN SCHRODER
United States Attorney

RYAN TANSEY
Assistant United States Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )   Case No. 4:20-mj-00058-SAO
                                              )
                          Plaintiff,          )   COUNT 1
                                              )   DRIVING WHILE UNDER
         vs.                                  )   INFLUENCE OF ALCOHOL
                                              )    Vio. of 18 U.S.C. § 1865(a) &
  TUCKER MARSHALL YATES,                      )   36 C.F.R. § 4.23(a)(1)
                                              )
                          Defendant.          )   COUNT 2
                                              )   UNDER INFLUENCE OF
                                              )   ALCOHOL IN PARK AREA
                                              )    Vio. of 18 U.S.C. § 1865(a) & 36
                                              )   C.F.R. § 2.35(c)
                                              )
                                              )   COUNT 3
                                              )   OPEN CONTAINER OF
                                              )   ALCOHOL IN PARK AREA
                                              )    Vio. of 18 U.S.C. § 1865(a) & 36
                                              )   C.F.R. § 4.14(b)
                                              )
                                              )   COUNT 4
                                              )   MISCONDUCT INVOLVING
                                              )
                                                  WEAPONS IN FOURTH DEGREE
                                              )
                                                   Vio. of 18 U.S.C. § 13 &
                                              )
                                              )   AS11.61.210(a)(1)




         Case 4:20-mj-00058-SAO Document 1 Filed 08/03/20 Page 1 of 3
                                  INFORMATION

       The United States Attorney charges that:

                                         COUNT 1

       On or about August 2, 2020, within Denali National Park, in the District of

Alaska, TUCKER MARSHALL YATES did unlawfully operate a motor vehicle while

under the influence of alcohol to a degree that rendered him incapable of safe operation.

       All in violation of Title 18, United States Code, § 1865(a), and Title 36, Code of

Federal Regulations, § 4.23(a)(1).

                                         COUNT 2

       On or about August 2, 2020, within Denali National Park, in the District of

Alaska, TUCKER MARSHALL YATES was unlawfully under the influence of alcohol

to a degree which endangered himself, others, and park resources.

       All in violation of Title 18, United States Code, § 1865(a), and Title 36, Code of

Federal Regulations, § 2.35(c).

                                         COUNT 3

       On or about August 2, 2020, within Denali National Park, in the District of

Alaska, TUCKER MARSHALL YATES did unlawfully store a bottle, can or other

receptacle containing an alcoholic beverage that was open or whose seal was broken,

within a motor vehicle in a park area.

       All in violation of Title 18, United States Code, § 1865(a), and Title 36, Code of

Federal Regulations, § 4.14(b).

                                             2

         Case 4:20-mj-00058-SAO Document 1 Filed 08/03/20 Page 2 of 3
                                        COUNT 4

       On or about August 2, 2020, within Denali National Park, in the District of

Alaska, TUCKER MARSHALL YATES did knowingly possess in the interior of his

vehicle in which he was present a firearm, to wit: one Colt Python .357 Magnum, when

his physical or mental condition was impaired as a result of the introduction of an

intoxicating liquor or a controlled substance into his body.

       All in violation of Title 18, United States Code, § 13, and Alaska Statute

11.61.210(a)(1).

       DATED this 3rd day of August, 2020, at Fairbanks, Alaska.


                                                 BRYAN SCHRODER
                                                 United States Attorney



                                                 /s/ Ryan D. Tansey
                                                 RYAN D. TANSEY
                                                 Assistant United States Attorney
                                                 United States of America




                                             3

         Case 4:20-mj-00058-SAO Document 1 Filed 08/03/20 Page 3 of 3
